ROBERTSON, Presiding Judge.
This case began in 1984 by the filing of a complaint on a lease agreement. It was dismissed by the trial court in 1990 and reinstated on motion of the appellant. The case was dismissed again on March 18, 1991, by the trial court due to the appellant’s refusal, on three occasions, to attend settings for his deposition.
The record reflects that a motion to reinstate was denied by the trial court on May 29, 1991, and that a motion to reconsider was denied by the trial court on January 13, 1992. Notice of appeal to this court was filed on February 21, 1992.
This appeal is due to be dismissed on the authority of Rule 59.1, A.R.Civ.P., Rule 2(a)(1), A.R.App.P., Ex parte Dowling, 477 So.2d 400 (Ala.1985), and Franklin v. Franklin, 582 So.2d 1146 (Ala.Civ.App.1991).
APPEAL DISMISSED.
THIGPEN and RUSSELL, JJ., concur.